Name: Commission Regulation (EC) No 1272/2001 of 27 June 2001 setting the intervention threshold for apples for the 2001/02 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1272Commission Regulation (EC) No 1272/2001 of 27 June 2001 setting the intervention threshold for apples for the 2001/02 marketing year Official Journal L 175 , 28/06/2001 P. 0011 - 0011Commission Regulation (EC) No 1272/2001of 27 June 2001setting the intervention threshold for apples for the 2001/02 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 27(1) and (2) thereof,Whereas:(1) Article 27(1) of Regulation (EC) No 2200/96 provides that an intervention threshold is to be set where the market in a product listed in Annex II thereto is suffering or at risk of suffering from widespread structural imbalances giving or liable to give rise to too large a volume of withdrawals.(2) An intervention threshold for apples was set for the 2000/01 marketing year in Commission Regulation (EC) No 1511/2000(3). Since the conditions laid down in the abovementioned Article 27 continue to be met for that product, an intervention threshold for apples should be set for the 2001/02 marketing year.(3) The intervention threshold for apples should be set by reference to a percentage of average production intended for consumption fresh in the last five marketing years for which data are available. The period to be taken into account for accessing any overrun in the threshold for this product should also be determined.(4) Pursuant to the abovementioned Article 27, any overrun in the intervention threshold will result in a reduction in the Community withdrawal compensation in the marketing year following that in which the threshold is exceeded. The consequences of any such overrun should be determined and a reduction set in proportion to its size in terms of total production.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. The intervention threshold for apples for the 2001/02 marketing year shall be 495700 tonnes.2. Any overrun in the intervention threshold shall be assessed on the basis of withdrawals in the period 1 June 2001 to 31 May 2002.Article 2If the quantity of apples withdrawn in the period set in Article 1(2) exceeds the threshold laid down in Article 1(1), the Community withdrawal compensation set for the following marketing year pursuant to Article 26 of Regulation (EC) No 2200/96 shall be reduced in proportion to the size of the overrun compared with the production used to calculate the relevant threshold.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 174, 13.7.2000, p. 16.